Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 03, 2018


The Court of Appeals hereby passes the following order:


A18D0213. SARA RICHARDSON v. GORDON D. THIGPEN et al.

      On November 3, 2017, the trial court entered a final judgment in this civil case.
The judgment does not award any money. Sara Richardson filed a timely application
for discretionary appeal from this order. In her application, she does not indicate why
she believes she was required to follow the discretionary appeal procedures, and the
appellee indicates in his response that the final judgment is directly appealable and
OCGA § 5-6-35 (a) (6) (requiring a discretionary application if a money judgment is
$10,000 or less), does not apply because Richardson did not receive any money.


      Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” OCGA § 5-6-34 (a) (1). Based on the
information included with the application materials, it does not appear that any
provision of OCGA § 5-6-35, the discretionary appeal statute, applies here. The trial
court’s order, therefore, is subject to direct appeal.


      This Court will grant an otherwise timely discretionary application if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Richardson shall have ten days from the date of
this order to file a notice of appeal with the trial court. If she has already filed a
notice of appeal, she need not file a second notice. The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of
Appeals.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/03/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.